Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-responsive
The reply filed on 11/16/2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s):  
The election by the applicant is not consistent with the claims and the claims do not describe the elected species…again.  The applicant has changed their election to Invention I (claims 21-28) and species 3 - Fig. 3 with a turbine in the reply filed on 11/16/2020 from an election of Invention I (claims 21-28) and species 2 - Fig. 2 with a turbine in the reply filed on 6/22/2020.
However, Claim 21 requires a first and a second heat exchanger to be after the compressor and while species 3 - Fig. 3 has two heat exchangers (236, 242) after a compressor (232), the claim is still not consistent with the elected species because claim 21 also recites, “separating the solid condensed-phase carbon dioxide component from the light gas component to produce a condensed-phase stream and a light gas stream;”.  
The disclosure shows that the light gas stream of the elected species is stream (260).  
Claim 21 further recites, “and using at least a portion of the light-gas stream in the second heat exchanger”.  
This is not consistent with the elected species, since the disclosure shows that the light gas stream (260) is sent to the turbine (258) and the first heat exchanger (236) and is not sent to the second heat exchanger (242) as recited by the claim.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an identification of the claims that encompass both the elected invention and species.
The applicant is reminded that the claims must be fully supported by the disclosure of the application.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Further, it is noted that the applicant indicates that claims 21-28 read on the elected species, however, claims 26 and 28 do not appear to read on the Fig. 3, since Fig. 3 does not have a vessel as claimed.  The applicant should provide a correct indication of the claims that read on the elected species. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Since the above-mentioned reply appears to be bona fide, applicant is given two (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
January 27, 2021